                Case1:17-cr-00137-JGK
               Case  1:17-cr-00137-JGK Document
                                        Document457
                                                 458 Filed
                                                      Filed04/21/21
                                                            04/22/21 Page
                                                                      Page11ofof11




     MSF
     Meister Seelig & Fein LLP
                                                                                        Ilana Haramati
                                                                                            Of Counsel
                                                                                 Direct (646) 860-3130
                                                                                   Fax (212) 655-3535
                                                                                      ih@msf-law.com

                                                  April 21, 2021
     VIAECF

     Hon. John G. Koeltl
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

             Re:      United States v. Asim Hameedi, et al., No. 17 Cr. 137 (JGK)

     Dear Judge Koeltl:

             We represent defendant Dr. Asim Hameedi in the above-referenced matter. We write to
     respectfully request a brief extension, until Monday April 26, 2021, to respond to the Court's
     inquiries regarding whether a fine is appropriate in this case. (See ECF Doc. 456.) This additional
     time will ensure that the parties have an opportunity to conduct adequate research and thoroughly
     address the issues raised by the Court.

             We have conferred with counsel for the government (AUSA Abramowicz) who does not
     object to this request.

                                                  Respectfully submitted,

                                                           /s/ IH
                                                  Henry E. Mazurek
                                                  Ilana Haramati

                                                   Counsel for Defendant Asim Hameedi


     cc:   Counsel of Record (via ECF)
                                                             APPi...lCATIO, GR/\i,iTCD
                                                                    SO ORD ·RED


iJSDC SONY
r JCUM!::NT
     --:c-:-RorJICA.LL y FILC:D
       A
I.                  -q~-;~:::r:1··-
      I:..·,-:IL-',--,.-
